DETAILED ACTION
This is an Office action based on application number 16/536,862 filed 9 August 2019, which claims priority to US Provisional Application Number 62/717,080 filed 10 August 2018. Claims 1-4, 6-9, and 12-20 are pending. Claims 5 and 10-11 are canceled.
Amendments to the claims, filed 14 June 2022, have been entered into the above-identified application.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 8, made of record in the previous Office action, is withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 6 recites the limitation “wherein the aramid pulp is present in the composition in an amount of about 0.1% to about 3.0% by total weight of the total composition” in lines 1-3, which is broader in scope than parent claim 1, which recites the limitation “wherein the aramid pulp is present in an amount of from 0.25% to 0.75% by weight of the composition” in lines 6-8, as amended. Since the limitation of claim 6 is broader in scope than the limitation of the parent claim, claim 6 does not further limit the subject matter of the claim from which it depends.
	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiercinski et al. (US Patent Application Publication No. US 2016/0040440 A1) (Wiercinski) in view of Brierre et al. (US Patent No. 5,028,372) (Brierre), Couturier et al. (US Patent Application Publication No. US 2013/0284364 A1) (Couturier), and Haines et al. (US Patent No. 5,171,402) (Haines).

Regarding instant claims 1-2, 4, 6-7, and 9, Wiercinski discloses a rubber modified bitumen pressure sensitive adhesive (paragraph [0018]).
	Said pressure-sensitive adhesive is a butyl rubber based adhesive, polyisobutylene based adhesive, vinyl ether based adhesive, styrene-isoprene-styrene (SIS) based adhesive, styrene-ethylene-butylene-styrene (SEBS) based adhesive, styrene-butadiene-styrene (SBS) based adhesive, styrene-butadiene rubber (SBR) based adhesive, polyisoprene rubber based adhesive, polyisobutylene rubber based adhesive, polychloropene rubber based adhesive, and natural rubber based adhesive (paragraph [0019]). Said pressure-sensitive adhesive is also selected from hot melt adhesives based on ethylene vinyl acetate (paragraph [0021]). Said adhesives are construed to meet the requisite “at least one elastomer” as recited by claims 1 and 2.
	Said rubber modified bitumen pressure sensitive adhesive comprises the rubbers cited above blended with bitumen to produce a pressure sensitive adhesive (paragraph [0023]).
	Said rubber modified bitumen pressure sensitive adhesive further comprises a processing oil such as an aromatic, naphthenic, or paraffinic oil (paragraph [0023]), wherein said oils are construed to meet the requisite plasticizer required by claims 1 and 4.
	Said rubber modified bitumen pressure sensitive adhesive further comprises a filler (paragraph [0023]). Wiercinski further discloses that the rubber modified bitumen pressure sensitive adhesive may comprise an inorganic filer in an amount of 0% to 50% of the total (paragraph [0023]).
	Wiercinski does not explicitly disclose the microfibrillar rheology-modifying agent comprising an aramid pulp present in a specific amount.
	However, Couturier discloses adhesives for construction materials (Title) comprising styrenic block copolymers (Claim 4) similar to that of Wiercinski. Couturier further discloses that said adhesives comprise reinforcing agents inclusive of aramid fibers and fabrics (paragraph [0023]).
	Haines further discloses that aramid pulp (Title) is readily incorporated in a polymer matrix and serves as a reinforcement as well as a thixotropic or thickening agent (col. 4, lines 35-44), which is analogous to the “rheology-modifying” property required by claim 1.
	Brierre further discloses a para-aramid pulp (Title) consisting of fine, very fibrillated pulp having a length less than or equal to 6 mm and a surface area greater than 4.0 m2/g (col. 21, lines 10-13); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	The disclosure of “very fibrillated” is construed to be inclusive of the claimed “microfibrillar” especially since the pulp of Brierre is inclusive of fibers having a similar length and surface area as those required by the claims.
	Brierre teaches that para-aramid pulp has high temperature stability, strength, and wear resistance and are readily incorporated into laminates and composites for applications requiring high strength and temperature stability (col. 1, lines 13-22).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the para-aramid pulp of Brierre into the pressure sensitive adhesive composition of Wiercinski. The motivation for doing so would have been that the adhesive of Wiercinski is readily acceptable of a filler material, and the para-aramid pulp of Brierre is recognized as providing high strength and temperature stability. Furthermore, Couturier teaches that aramid fibers are readily incorporated into adhesive compositions comprising styrenic block copolymers for the purpose of reinforcement. Additionally, Haines teaches that, in addition to reinforcement, aramid pulps act as a thixotropic or thickening agent upon incorporation into a polymer matrix.
	Regarding the amount of aramid pulp, while the prior art combination considers the para-aramid pulp to be a filler, said para-aramid pulp is organic. However, it is the Examiner’s position that one of ordinary skill in the art would be motivated to at least attempt to add a filler material in the same amount for the inorganic filler touted by Wiercinski. Further, while the filler amount disclosed by Wiercinski includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	As to the limitation “wherein the composition is non-cured-in-place” Wiercinski is silent with regard to a necessary process step in which the pressure-sensitive adhesive composition is cured in order for said composition to adequately perform its intended use.
	Alternatively, the limitation “wherein the composition is non-cured-in-place” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curing process, or lack thereof, and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.
	As to the limitation that the composition “is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers”, Wiercinski is silent with regard to a pressure-sensitive adhesive composition comprising such components that would fall under the scope of the limitation that are necessary for the composition of Wiercinski to perform its intended use. Furthermore, the remaining prior art references are silent with regard to the necessity of such components to enable the para-aramid pulp to perform its intended use. Therefore, the prior at combination is construed to form a composition that is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers.
	Therefore, it would have been obvious to combine Brierre, Couturier, and Haines with Wiercinski to obtain the invention as specified by the instant claims.

Regarding instant claim 3, the tackifiers recited by the instant claim are optional as per the limitation “at least one tackifier or bitumen” recited by parent claim 1. Therefore, since Wiercinski positively discloses the claimed bitumen, Wiercinski meets the limitations of the instant claim reciting only optional limitations. Furthermore, it should be noted that Applicant has elected the species of a bituminous pressure sensitive adhesive, which appears to require a bitumen instead of a tackifer, as per the broadest reasonable interpretation of claims 12-13.  Therefore, it would appear that the species elected by Applicant does not require a tackifier.

Regarding instant claim 8, Brierre further discloses a para-aramid pulp (Title) consisting of fine, very fibrillated pulp having a length less than or equal to 6 mm (col. 21, lines 10-13); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 12, Wiercinski discloses a rubber modified bitumen pressure sensitive adhesive (paragraph [0018]).

Regarding instant claim 13, Wiercinski discloses a rubber modified bitumen pressure sensitive adhesive (paragraph [0018]).
	Said pressure-sensitive adhesive is a styrene-isoprene-styrene (SIS) based adhesive, styrene-ethylene-butylene-styrene (SEBS) based adhesive, and styrene-butadiene-styrene (SBS) based adhesive.
	Said rubber modified bitumen pressure sensitive adhesive comprises the rubbers cited above blended with bitumen to produce a pressure sensitive adhesive (paragraph [0023]).

Regarding instant claims 14-15, the prior art combination discloses a rubber modified bitumen pressure sensitive adhesive comprising an elastomer, bitumen, a plasticizer, and a fibrillar para-aramid pulp as cited in the rejections above.
	The prior art combination does not explicitly disclose the sag resistance and peel strength of the composition. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would conclude that the encompassed embodiment would necessarily have the same properties as the claimed composition, which is inclusive of claimed sag resistance and peel strength. Support for such a conclusion comes from Applicant’s lone example starting at paragraph [0097] of the original disclosure. In said example, Applicant shows that the claimed peel strength and sag resistance are obtained by adding an aramid pulp to an adhesive composition comprising a styrene butadiene block copolymer, asphalt, and a plasticizer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 16, Wiercinski discloses a waterproofing membrane comprising a carrier sheet and an adhesive layer (paragraph [0014]).

Regarding instant claim 17, Wiercinski further discloses that the waterproofing membrane includes a removable release sheet on the protective coating that overlays the adhesive layer (paragraph [0014]).

Regarding instant claim 18, Wiercinski discloses a waterproofing membrane comprising a carrier sheet and an adhesive layer (paragraph [0014]).
	Wiercinski further discloses that the adhesive layer comprises a rubber modified bitumen pressure sensitive adhesive (paragraph [0018]).
	Said pressure-sensitive adhesive is a butyl rubber based adhesive, polyisobutylene based adhesive, vinyl ether based adhesive, styrene-isoprene-styrene (SIS) based adhesive, styrene-ethylene-butylene-styrene (SEBS) based adhesive, styrene-butadiene-styrene (SBS) based adhesive, styrene-butadiene rubber (SBR) based adhesive, polyisoprene rubber based adhesive, polyisobutylene rubber based adhesive, polychloropene rubber based adhesive, and natural rubber based adhesive (paragraph [0019]). Said pressure-sensitive adhesive is also selected from hot melt adhesives based on ethylene vinyl acetate (paragraph [0021]). Said adhesives are construed to meet the requisite “at least one elastomer” as recited by the claim.
	Said rubber modified bitumen pressure sensitive adhesive comprises the rubbers cited above blended with bitumen to produce a pressure sensitive adhesive (paragraph [0023]).
	Said rubber modified bitumen pressure sensitive adhesive further comprises a processing oil such as an aromatic, naphthenic, or paraffinic oil (paragraph [0023]), wherein said oils are construed to meet the requisite plasticizer required by the claim.
	Said rubber modified bitumen pressure sensitive adhesive further comprises a filler (paragraph [0023]).
	Wiercinski does not explicitly disclose the microfibrillar rheology-modifying agent.
	However, Couturier discloses adhesives for construction materials (Title) comprising styrenic block copolymers (Claim 4) similar to that of Wiercinski. Couturier further discloses that said adhesives comprise reinforcing agents inclusive of aramid fibers and fabrics (paragraph [0023]).
	Haines further discloses that aramid pulp (Title) is readily incorporated in a polymer matrix and serves as a reinforcement as well as a thixotropic or thickening agent (col. 4, lines 35-44), which is analogous to the “rheology-modifying” property required by claim 1.
	Brierre further discloses a para-aramid pulp (Title) consisting of fine, very fibrillated pulp having a length less than or equal to 6 mm and a surface area greater than 4.0 m2/g (col. 21, lines 10-13); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	The disclosure of “very fibrillated” is construed to be inclusive of the claimed “microfibrillar” especially since the pulp of Brierre is inclusive of fibers having a similar length and surface area as those required by the claims.
	Brierre teaches that para-aramid pulp has high temperature stability, strength, and wear resistance and are readily incorporated into laminates and composites for applications requiring high strength and temperature stability (col. 1, lines 13-22).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the para-aramid pulp of Brierre into the pressure sensitive adhesive composition of Wiercinski. The motivation for doing so would have been that the adhesive of Wiercinski is readily acceptable of a filler material, and the para-aramid pulp of Brierre is recognized as providing high strength and temperature stability. Furthermore, Couturier teaches that aramid fibers are readily incorporated into adhesive compositions comprising styrenic block copolymers for the purpose of reinforcement. Additionally, Haines teaches that, in addition to reinforcement, aramid pulps act as a thixotropic or thickening agent upon incorporation into a polymer matrix.
	As to the limitation “wherein the composition is non-cured-in-place” Wiercinski is silent with regard to a necessary process step in which the pressure-sensitive adhesive composition is cured in order for said composition to adequately perform its intended use.
	Alternatively, the limitation “wherein the composition is non-cured-in-place” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curing process, or lack thereof, and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.
	As to the limitation that the composition “is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers”, Wiercinski is silent with regard to a pressure-sensitive adhesive composition comprising such components that would fall under the scope of the limitation that are necessary for the composition of Wiercinski to perform its intended use. Furthermore, the remaining prior art references are silent with regard to the necessity of such components to enable the para-aramid pulp to perform its intended use. Therefore, the prior at combination is construed to form a composition that is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers.
	As to the amount of para-aramid pulp, Wiercinski further discloses that the rubber modified bitumen pressure sensitive adhesive may comprise an inorganic filer in an amount of 0% to 50% of the total (paragraph [0023]).
	While the prior art combination considers the para-aramid pulp to be a filler, said para-aramid pulp is organic. However, it is the Examiner’s position that one of ordinary skill in the art would be motivated to at least attempt to add a filler material in the same amount for the inorganic filler touted by Wiercinski. Further, while the filler amount disclosed by Wiercinski includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	As to the sag resistance and peel strength limitations, the prior art combination does not explicitly disclose the sag resistance and peel strength of the composition. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would conclude that the encompassed embodiment would necessarily have the same properties as the claimed composition, which is inclusive of claimed sag resistance and peel strength. Support for such a conclusion comes from Applicant’s lone example starting at paragraph [0097] of the original disclosure. In said example, Applicant shows that the claimed peel strength and sag resistance are obtained by adding an aramid pulp to an adhesive composition comprising a styrene butadiene block copolymer, asphalt, and a plasticizer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Brierre, Couturier, and Haines with Wiercinski to obtain the invention as specified by the instant claims.

Regarding instant claim 19, Wiercinski further discloses that the waterproofing membrane includes a removable release sheet on the protective coating that overlays the adhesive layer (paragraph [0014]).

Regarding instant claim 20, Wiercinski discloses a rubber modified bitumen pressure sensitive adhesive (paragraph [0018]).
	Said pressure-sensitive adhesive is a styrene-isoprene-styrene (SIS) based adhesive, styrene-ethylene-butylene-styrene (SEBS) based adhesive, and styrene-butadiene-styrene (SBS) based adhesive. Said adhesives are construed to meet the requisite “at least one elastomer” as recited by the claim.
	Said rubber modified bitumen pressure sensitive adhesive comprises the rubbers cited above blended with bitumen to produce a pressure sensitive adhesive (paragraph [0023]).
	Said rubber modified bitumen pressure sensitive adhesive further comprises a processing oil such as an aromatic, naphthenic, or paraffinic oil (paragraph [0023]), wherein said oils are construed to meet the requisite plasticizer required by the claim.
	Said rubber modified bitumen pressure sensitive adhesive further comprises a filler (paragraph [0023]).
	Wiercinski does not explicitly disclose the microfibrillar rheology-modifying agent.
	However, Couturier discloses adhesives for construction materials (Title) comprising styrenic block copolymers (Claim 4) similar to that of Wiercinski. Couturier further discloses that said adhesives comprise reinforcing agents inclusive of aramid fibers and fabrics (paragraph [0023]).
	Haines further discloses that aramid pulp (Title) is readily incorporated in a polymer matrix and serves as a reinforcement as well as a thixotropic or thickening agent (col. 4, lines 35-44), which is analogous to the “rheology-modifying” property required by claim 1.
	Brierre further discloses a para-aramid pulp (Title) consisting of fine, very fibrillated pulp having a length less than or equal to 6 mm and a surface area greater than 4.0 m2/g (col. 21, lines 10-13); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	The disclosure of “very fibrillated” is construed to be inclusive of the claimed “microfibrillar” especially since the pulp of Brierre is inclusive of fibers having a similar length and surface area as those required by the claims.
	Brierre teaches that para-aramid pulp has high temperature stability, strength, and wear resistance and are readily incorporated into laminates and composites for applications requiring high strength and temperature stability (col. 1, lines 13-22).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the para-aramid pulp of Brierre into the pressure sensitive adhesive composition of Wiercinski. The motivation for doing so would have been that the adhesive of Wiercinski is readily acceptable of a filler material, and the para-aramid pulp of Brierre is recognized as providing high strength and temperature stability. Furthermore, Couturier teaches that aramid fibers are readily incorporated into adhesive compositions comprising styrenic block copolymers for the purpose of reinforcement. Additionally, Haines teaches that, in addition to reinforcement, aramid pulps act as a thixotropic or thickening agent upon incorporation into a polymer matrix.
	As to the limitation “wherein the composition is non-cured-in-place” Wiercinski is silent with regard to a necessary process step in which the pressure-sensitive adhesive composition is cured in order for said composition to adequately perform its intended use.
	Alternatively, the limitation “wherein the composition is non-cured-in-place” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curing process, or lack thereof, and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.
	As to the limitation that the composition “is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers”, Wiercinski is silent with regard to a pressure-sensitive adhesive composition comprising such components that would fall under the scope of the limitation that are necessary for the composition of Wiercinski to perform its intended use. Furthermore, the remaining prior art references are silent with regard to the necessity of such components to enable the para-aramid pulp to perform its intended use. Therefore, the prior at combination is construed to form a composition that is substantially devoid of structural diluents, radical addition diluents, curatives, cross-linkers, and liquid reactive oligomers.
	Therefore, it would have been obvious to combine Brierre, Couturier, and Haines with Wiercinski to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn due to Applicant’s amendments.

In response to Applicant’s amendments, the grounds of rejection over the prior art have been amendments. Applicant’s arguments regarding the prior art rejections of record, however, are unpersuasive.
Applicant traverses the rejection over the prior art rejection and contends that the Examiner has not met the requirements of a establishing a prima facie case of obviousness. Applicant broadly contends that the claimed invention, which seeks to add an aramid pulp into a pressure sensitive adhesive composition comprising at least one elastomer, at least one tackifier or bitumen, and at least one plasticizer, arrives at a composition that significantly resists the flow of the composition at elevated temperatures and improves adhesion.
	Applicant firsts argues that one of ordinary skill in the art, before the effective filing date of the claimed invention, would not have been motivated to modify Wiercinski with the addition of microfibrillar rheology-modifying agent because Wiercinski is directed to water-proofing compositions and not pressure sensitive adhesives. Applicant contends that although Wiercinski discloses a membrane including a PSA layer, one skilled in the art would not have been motivated to modify the adhesive layer with an aramid pulp because the waterproofing – including the PSA layer – is applied at ambient temperature, and there is nothing in Wiercinski that would indicate that there is need to improve the adhesive layer at elevated temperatures.

	Applicant’s argument is unpersuasive. The rejection of record seeks to combine the prior teachings of the prior art by adding an aramid pulp filler to the pressure sensitive adhesive of Wiercinski because the addition of an aramid pulp provides high strength, temperature stability, structural reinforcement, and viscosity control. Applicant has not provided persuasive arguments that the pressure sensitive adhesive of Wiercinski would not benefit from such characteristics.
	As to Applicant’s arguments that the structure of Wiercinski is applied at room temperature and would not be concerned with adhesion at high temperatures, such as Applicant’s intended adhesive composition, such an argument is unpersuasive. In response to Applicant's argument, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, as cited in the prior art rejection of record, one of ordinary skill in the art would readily be motivated to add the aramid pulp for reasons inclusive of improved strength, structural reinforcement, and viscosity control and would necessarily arrive at the same composition as the claimed invention.

Applicant further contends that there is no valid reason to establish that one of ordinary skill int art would have been motivated to combine the teachings of Wiercinski with any of the secondary references in a way that would produce the claimed invention. As an example, Applicant contends that Brierre teaches aramid fibers whose elevated temperature comes from the chemical composition of the fibers, but does not disclose or suggest that such fibers will stop a PSA from flowing at high temperatures.
	Applicant’s argument is unpersuasive. As discussed above, Brierre teaches that para-aramid pulp has high temperature stability, strength, and wear resistance and are readily incorporated into laminates and composites for applications requiring high strength and temperature stability. Again, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant further argues that it would have been theoretically possible to modify Wiercinski’s disclosure in a way that would have produced Applicants’ claimed invention, much more is required of a reference that is applied in the context of 35 U.S.C. §103. Applicant argues that the mere possibility for modification and improvement is not the “motivating force” that the Board and Federal circuit have invariably required.
	Applicant’s arguments are unpersuasive. The prior art is not merely combined because merely because it is possible to add aramid fibers to a pressure-sensitive adhesive. Instead, the prior art combinations teaches that is beneficial to add aramid fillers to a pressure sensitive adhesive because it provides benefits inclusive of high strength, temperature stability, structural reinforcement, and viscosity control. Furthermore, since the prior art references are concerned with similar compositions (i.e., into polymer matrices), there is a reasonable expectation of success that the addition of aramid into the adhesive of Wiercinski would produce a composition having the cited benefits. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP §2143.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/29/2022